Case 18-16358-amc       Doc 34-3 Filed 07/15/19 Entered 07/15/19 12:52:54                     Desc
                            Proposed Order Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                         BANKRUPTCY NO. 18-16358
  DOUGLAS ALLEN AHLES and
  MEGAN L. AHLES                                 CHAPTER NO. 13
                  DEBTOR

                                               ORDER

         AND NOW, upon consideration of the foregoing Application of Shawn J. Lau,
 Esquire of Lau & Associates, P.C., for the Debtors, Douglas Allen Ahles and Megan L.
 Ahles, for Allowance of Compensation and Reimbursement of Expenses, and proper Notice
 thereof and opportunity to be heard, it is

          ORDERED AND DECREED that Lau & Associates P.C. be allowed $5,701.50 as
 legal fees and $310.00 in reimbursement of actual, necessary expenses from January 5, 2018
 through July 14, 2019.




                                               BY THE COURT:

                                               ____________________________________
                                               Honorable Ashley M. Chan
                                               United States Bankruptcy Judge
